NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
                       
 

                  United States Court of Appeals
                                  For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                  Submitted May 13, 2016* 
                                  Decided January 26, 2018   
                                                
                                           Before 
 
                           MICHAEL S. KANNE, Circuit Judge 
                            
                           DIANE S. SYKES, Circuit Judge 
                            
                           DAVID F. HAMILTON, Circuit Judge 
 
No. 15‐2138 
 
KELVIN NORWOOD,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Northern District of Illinois, 
                                                   Eastern Division. 
      v.                                            
                                                   No. 11‐CV‐988 
PARTHASARATHI GHOSH, et al.,                        
      Defendants‐Appellees.                        Charles R. Norgle, 
                                                   Judge. 
 
                                          O R D E R 

       Plaintiff  Kelvin  Norwood,  an  Illinois  prisoner,  suffered  from  chronic  right‐knee 
pain  for  many  years,  leading  to  two  surgeries,  the  second  of  which  was  a  total 
replacement  of  his  right  knee  with  an  artificial  joint.  Norwood  sued  a  number  of 
defendants, including several doctors and a physician’s assistant employed by Wexford 
Health Sources, a contractor providing health care to Illinois prisoners. Suing under 42 
                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See Fed. R. App. P. 34(a)(2)(C). 
No. 15‐2138                                                                          Page 2 
 
U.S.C.  § 1983,  Norwood  alleged  that  the  defendants  violated  the  Eighth  Amendment 
prohibition on cruel and unusual punishment by ignoring his need for treatment. As a 
result, Norwood asserted, his right knee joint was damaged and his pain aggravated. He 
also brought a claim of intentional infliction of emotional distress under state law and 
sought an injunction that would compel Wexford and the warden at his prison to treat 
his knee injury and manage his pain. 
       The  district  court  recruited  counsel  for  Norwood.  Both  sides  took  a  substantial 
quantity of discovery on defendants’ care or lack of care for Norwood’s knee from 2006 
through  2014,  when  the  knee  was  replaced.  The  district  court  granted  all  defendants’ 
motions for summary judgment, and Norwood has appealed. He now pursues his claims 
only  against  Wexford  employees  Dr. Parthasarathi Ghosh  and  Physician’s Assistant 
LaTanya Williams. 
        Because  we  are  reviewing  a  grant  of  summary  judgment,  we  must  view  the 
evidence and factual disputes in the light reasonably most favorable to Norwood as the 
non‐moving party. E.g., Rasho v. Elyea, 856 F.3d 469, 475 (7th Cir. 2017). We therefore do 
not vouch for the objective accuracy of all factual assertions. But viewing the evidence 
through the proper summary judgment lens, we must assume that Norwood has been 
the  victim  of  serious  institutional  neglect  of,  and  perhaps  indifference  to,  his  serious 
medical  needs  over  at  least  eight  years.  Despite  that  evidence,  this  case  illustrates  the 
difficulties that prisoners often encounter both in obtaining at least minimally adequate 
health care and in seeking damages for inadequate medical care. 
       The first problem Norwood faces is that the remedial system of legal doctrines that 
has  been  built upon  42 U.S.C. § 1983 focuses primarily on individual responsibility.  To 
avoid summary judgment, Norwood needed to come forward with evidence that would 
allow a reasonable jury to find that Dr. Ghosh or P.A. Williams was, as an individual, 
deliberately indifferent to his serious medical needs. Our de novo review of the evidence 
convinces us that he has not met that burden. 
        As we detail below, the evidence would allow a jury to find that Norwood suffered 
from  serious  medical  needs  in  the  form  of  diseases  in  and  injuries  to  his  right  knee, 
causing significant pain and restricting his ability to walk, exercise, move, and even sleep. 
Between a right‐knee injury in 2006 and full knee‐replacement surgery in 2014, Norwood 
encountered,  we  must  assume,  repeated  delays  in  medical  treatment,  inadequate  pain 
treatment,  and  failures  to  deliver  medication  and  other  treatments  ordered  by  the 
prison’s medical staff. A major problem for Norwood in this lawsuit is that responsibility 
for his medical care has been diffused so widely that he has not been able to offer evidence 
No. 15‐2138                                                                     Page 3 
 
sufficient to support a finding that either Dr. Ghosh or P.A. Williams was deliberately 
indifferent to his or her individual responsibilities for his care. 
        In Shields v. Illinois Dep’t of Corrections, 746 F.3d 782 (7th Cir. 2014), we addressed 
a similar problem and ultimately affirmed summary judgment for the individual medical 
care  providers.  We  also affirmed  summary judgment for Wexford Health Sources,  the 
same  company  that  contracted  to  provide  health  care  to  Norwood  in  this  case.  As  we 
explained in Shields, controlling precedent in this circuit held then (and it still holds now) 
that a corporate entity like Wexford cannot be held liable under § 1983 for a constitutional 
violation caused by its employee unless a plaintiff can show the violation was caused by 
a corporate policy, custom, or practice within the meaning of Monell v. Department of Social 
Services, 436 U.S. 658, 694 (1978). In Shields, we discussed at length whether we should 
revisit that issue. Ultimately we did not change circuit law on that point in Shields, but 
we invited fresh litigation of the issue. 746 F.3d at 790–96. Wexford was a defendant in 
the district court here, but Norwood and his counsel in the district court did not raise that 
issue  in  the  district  court,  nor  has  Norwood  done  so  in  this  pro  se  appeal.  We  do  not 
consider it here. 
        The  second  major  problem  for  Norwood’s  lawsuit  is  the  difference  between 
deliberate indifference under the Eighth Amendment and medical malpractice. Norwood 
received  some  treatment  for  his  knee  pain  throughout  the  eight  years  covered  by  his 
lawsuit. When a prisoner receives some treatment, it can be difficult to prove a medical 
professional  acted  with  deliberate  indifference.  E.g.,  Whiting  v.  Wexford  Health  Sources, 
Inc., 839 F.3d 658, 662 (7th Cir. 2016). When a medical professional persists in a course of 
treatment  known  to  be  ineffective  or  that  departs  so  far  from  accepted  professional 
judgment,  practice  or  standards  as  to  support  an  inference  that  the  decision  was  not 
actually  based  on  even  a  mistaken  professional  judgment,  a  judge  or  jury  can  infer 
deliberate indifference. Id., quoting Petties v. Carter, 836 F.3d 722, 730 (7th Cir. 2016) (en 
banc).  In  this  case,  Norwood’s  evidence  might  well  support  one  or  more  malpractice 
claims,  but  we  agree  with  the  district  court  that  his  evidence  does  not  support  an 
inference of deliberate indifference. 
I.     Factual and Procedural Background 
        Before he was imprisoned in 1999, Norwood had surgery on his right knee. In May 
2006, he went to the infirmary at Stateville Correctional Center complaining of pain in his 
right knee after a fall. (The defendants note that Norwood’s medical records from 2006 
refer to his left knee, but on summary judgment we must accept Norwood’s testimony 
that  he  actually  injured  his  right  knee.)  Medical  staff  noted  swelling,  tenderness,  and 
reduced  range  of  motion  and  diagnosed  a  sprained  knee.  Two  weeks  later 
No. 15‐2138                                                                             Page 4 
 
Dr. Andrew Tilden examined Norwood. He ordered an X‐ray and prescribed Motrin and 
an  elastic  knee  bandage.  Dr. Tilden  refilled  the  Motrin  prescription  and  reexamined 
Norwood’s knee a few weeks later, this time seeing no swelling and noting that Norwood 
had a full range of motion. 
       Four  months  later,  in  November  2006,  Norwood  saw  P.A.  Williams  and 
complained of continuing pain in his right knee. He also reported that he had not had the 
X‐ray ordered by Dr. Tilden. P.A. Williams assessed crepitus (friction between bone and 
cartilage) in that knee and reduced range of motion caused by pain. She reordered the X‐
ray,  prescribed  an  elastic  knee  support,  and  referred  Norwood  for  evaluation  by 
Dr. Ghosh, the medical director. Norwood’s medical records do not reflect a visit with 
Dr. Ghosh or an X‐ray of his knee in the wake of P.A. Williams’ orders and referral. 
        Ten  months  later,  in  September 2007,  Norwood  returned  to  the  infirmary 
complaining of increased knee pain. He reported feeling a popping in his right knee and 
said  that  his  elastic  knee  supports  had  been  confiscated  by  prison  staff  during  a 
“shakedown” several months earlier. P.A. Williams examined Norwood and again noted 
crepitus, swelling, tenderness, reduced range of motion, and decreased strength in his 
right knee. She reordered elastic supports for both knees and again referred Norwood to 
Dr. Ghosh. Yet again, Norwood did not see Dr. Ghosh in the wake of that referral (or after 
P.A.  Williams  had  made  yet  another  referral  a  year  later).  And  despite  repeated 
complaints  to  P.A.  Williams  and  a  different  staff  member  over  the  next  three  months, 
Norwood never did receive the knee supports. 
        On  July  9, 2009—a  full  32  months  after  his  initial  visit  with  P.A.  Williams—
Norwood returned to the infirmary reporting that his right knee had “popped” after he 
fell out of his bunk. He also reported pain. Once more P.A. Williams examined him. This 
time she noted that Norwood was limping, his right knee was swollen and tender, and 
he had reduced strength and range of motion in that knee. P.A. Williams prescribed a 
lower bunk, a food “lay‐in,” and ice and heat for the knee. She also referred Norwood to 
Dr. Ghosh  yet  again,  anticipating  a  possible  torn  medial  collateral  ligament  (MCL)  or 
anterior cruciate ligament (ACL). That appointment was made for a week later. 
      This time, Norwood actually saw Dr. Ghosh, seven days later on July 16, 2009. Dr. 
Ghosh then asked Wexford to authorize an MRI. That request was approved, and an MRI 
was performed of Norwood’s right knee in September 2009. The MRI confirmed a lateral 
meniscal tear, a full‐thickness cartilage defect, effusion (fluid in the joint), and a partially 
ruptured  cyst.  Dr. Ghosh  then  obtained  approval  from  Wexford  to  have  Norwood 
evaluated by an orthopedic surgeon. 
No. 15‐2138                                                                                 Page 5 
 
        Norwood  saw  the  outside  orthopedic  surgeon,  Dr. Samuel Chmell,  on 
November 23, 2010. Dr. Chmell noted that Norwood had complained for years of chronic 
knee pain, and he concluded that surgery was necessary. Surgery was initially scheduled 
for  January  5,  2010,  then  delayed  to  March  30,  and  then  again  to  April  27,  when  Dr. 
Chmell actually performed it. (There is no evidence that Dr. Ghosh or P.A. Williams was 
responsible  for  the  delays  in  surgery.)  During  the  surgery,  Dr. Chmell  found  that 
Norwood did not have a torn meniscus, but he found cartilage damage at the end of the 
thigh bone and extensive inflammation of the lining of the knee. Dr. Chmell removed the 
inflammation and smoothed out the roughened cartilage. 
       After  the  surgery  Dr. Chmell  prescribed  Vicodin  “as  needed”  for  pain.  He  also 
instructed Norwood to work on improving the range of motion of his knee and scheduled 
a follow‐up evaluation for one week later. Norwood returned to the prison on the same 
day as the surgery and was admitted to the infirmary. Dr. Ghosh prescribed Tylenol 3 
(with  codeine)  instead  of  Vicodin,  and  Norwood  received  that  medicine.  When 
Dr. Ghosh  examined  him  the  next  morning,  Norwood  said  that  he  wanted  to  be 
discharged  from  the  infirmary.  Because  Norwood  would  not  be  permitted  to  take 
narcotic pain medication into the cell block, says Dr. Ghosh, he prescribed Motrin and 
crutches. Norwood says, though, that he was never actually given any pain medication 
after he left the infirmary, at least in those days after the surgery. 
        When  Norwood  returned  for  his  follow‐up  visit  with  Dr. Chmell  in  early 
May 2010, he reported that he had not been allowed to take Vicodin and was experiencing 
discomfort in his knee. Dr. Chmell ordered Tramadol for pain and advised Norwood that 
the  crutches  were  unnecessary.  Dr. Chmell  also  requested  that  Norwood  return  in  six 
months  or  sooner  if  needed.  When  Norwood  returned  to  the  prison,  Dr. Ghosh 
prescribed Tramadol, which Norwood received for seven days before resuming Motrin. 
Dr. Ghosh never authorized the return visit to Dr. Chmell. 
       Norwood  was  next  seen  by  P.A.  Williams  in  July 2010.  He  complained  that  his 
right knee was painful and was swelling and “locking up” when he walked. Williams 
increased  Norwood’s  dosage  of  Motrin  and  referred  him  to  Dr. Ghosh  for  further 
evaluation. A week later Dr. Ghosh examined Norwood, noting that he complained of 
recurrent knee swelling and instability and had a reduced range of motion. Dr. Ghosh 
ordered physical  therapy,  which  Norwood  began attending once each  week. Over  the 
next five months, Norwood continued to report pain, instability, and reduced range of 
motion in his right knee. The physical therapist opined on more than one occasion that 
Norwood’s progress was slow because he was attending only once per week. Norwood 
No. 15‐2138                                                                  Page 6 
 
saw Dr. Ghosh one more time in February 2011 and continued to complain of knee pain. 
Dr. Ghosh concluded only that Norwood should continue physical therapy.   
        Throughout  2011  Norwood  continued  complaining  of  problems  with  his  right 
knee. In January 2012 the new prison medical director, Dr. Saleh Obaisi, sent Norwood 
back  to  Dr. Chmell,  who  ordered  an  X‐ray  and  more  physical  therapy.  After  another 
examination near the end of 2012, Dr. Chmell diagnosed Norwood with osteoarthritis, 
gave  him  a  cortisone  injection,  and  ordered  continued  physical  therapy.  Then  in 
September 2014,  after  Norwood’s  condition  still  had  not  improved,  Dr. Chmell 
performed  a  complete  knee  replacement.  Norwood  continues  to  complain  that  the 
physical therapy and pain medication that he is receiving are inadequate, and that as a 
result, he is in constant pain and must walk with a crutch. 
        Meanwhile, Norwood had filed this action in February 2011. He claimed that, after 
his fall in 2006, Dr. Ghosh and P.A. Williams had been deliberately indifferent to his knee 
injury, resulting in ongoing pain and damage to his knee. As the litigation progressed, 
Norwood  revised  his  claim  of  deliberate  indifference  to  allege  that  the  defendants’ 
inaction had prompted his two knee surgeries and that he still was not receiving adequate 
medical care after his knee replacement. The defendants have not argued that Norwood’s 
claims were untimely, even in part. The defendants moved for summary judgment on the 
merits of Norwood’s claims. 
        In  ruling  against  Norwood,  the  district  court  reasoned  that  P.A.  Williams  had 
prescribed numerous treatments beginning in 2006 after Norwood reported his first fall. 
P.A. Williams’ failures to follow up on the treatments she had ordered, such as delays in 
delivering knee braces and losing them to security searches, the court reasoned, did not 
amount  to  deliberate  indifference  because  it  was  not  evident  that  P.A.  Williams  was 
responsible for such follow‐up, let alone that she acted or failed to  act with deliberate 
indifference  to  Norwood’s  medical  needs.  The  court  also  found  that  Norwood  lacked 
evidence that Dr. Ghosh had caused the delay before Norwood’s first knee surgery. The 
court added that Ghosh’s decision to prescribe Tylenol 3 with codeine instead of Vicodin 
had not amounted to deliberate indifference but instead was an exercise in professional 
judgment. The court also rejected Norwood’s request for injunctive relief, concluding that 
he  was  receiving  adequate  care for  his  knee  after  the  replacement.  Finally,  the  district 
court  declined  to  exercise  jurisdiction  over  Norwood’s  state‐law  claim  for  intentional 
infliction of emotional distress. 
No. 15‐2138                                                                                     Page 7 
 
II.   Analysis 
        A.  Claims Against Dr. Ghosh 
         We start with the claims against Dr. Ghosh, whose care Norwood criticizes only 
as  to  isolated  events.  For  one,  Norwood  theorized  that  Dr.  Ghosh  was  deliberately 
indifferent  because  his  first  surgery  was  delayed  four  months  after  the  originally 
scheduled date. We agree with the district court, however, that a jury could not hold Dr. 
Ghosh responsible for those delays. The record shows that Dr. Ghosh saw Norwood a 
week  after  P.A.  Williams  referred  him,  in  July  2009,  promptly  requested  an  MRI,  and 
referred Norwood for evaluation and ultimately surgery by an outside specialist. There 
were substantial delays along the way—nine months from Dr. Ghosh’s examination in 
July 2009 until surgery in April 2010. 
        A delay in providing treatment that causes needless suffering can support a claim 
of  deliberate  indifference.  See  Roe  v.  Elyea,  631  F.3d  843,  865  (7th  Cir.  2011);  Berry  v. 
Peterman, 604 F.3d 435, 441 (7th Cir. 2010). On this record, though, these delays look like 
features of the Wexford system of health care rather than anything Dr. Ghosh controlled. 
See  Walker  v.  Benjamin,  293 F.3d  1030,  1038  (7th  Cir.  2002)  (explaining  that  deliberate 
indifference can result only when delay in care was in control of defendant).   
         We also agree with the district court that a jury could not reasonably find that Dr. 
Ghosh was deliberately indifferent in not prescribing stronger pain medication during 
the four‐month delay before surgery. Norwood’s medical records show that he was not 
evaluated by Dr. Ghosh in the months after his appointment with Dr. Chmell, and there 
is  no  evidence  that  Norwood  complained  to  any  medical  staff  member  that  his  pain 
medication  was  ineffective.  See Farmer  v.  Brennan,  511  U.S.  825,  837  (1994)  (explaining 
that defendant must have been subjectively aware of risk of serious harm for deliberate 
indifference to serious medical need); Rice v. Correctional Medical Servs., 675 F.3d 650, 665 
(7th Cir. 2012) (same). 
        Norwood also argues that Dr. Ghosh showed deliberate indifference to his pain 
by  prescribing  Tylenol  3  with  codeine  instead  of  Vicodin  after  the  2010  surgery.  The 
district court correctly reasoned that Dr. Ghosh’s decision to substitute Tylenol 3 with 
codeine for Vicodin was a matter of medical judgment, and nothing in the record suggests 
it was against professional standards of care. See Holloway v. Delaware County Sheriff, 700 
F.3d  1063,  1074  (7th  Cir.  2012)  (affirming  summary  judgment  for  jail  physician  who 
exercised professional judgment in substituting non‐opioid pain medication for detainees 
prior opioid pain medication, and who added medications to address opioid withdrawal 
symptoms).  Vicodin  is  a  mixture  of  acetaminophen  (the  same  drug  in  Tylenol)  and 
hydrocodone.  While  codeine  is  less  potent  than  hydrocodone,  both  medications  are 
No. 15‐2138                                                                                  Page 8 
 
opioid  pain  relievers.  Dr.  Ghosh  explained  that  the  Stateville  pharmacy  did  not  stock 
Vicodin and that Tylenol 3 with codeine is an acceptable alternative. Norwood offers no 
evidence indicating that Dr. Ghosh’s view was so far outside the bounds of professional 
judgment  that  a  jury  could  infer  that  he  did  not  actually  exercise  his  professional 
judgment. See, e.g., McGee v. Adams, 721 F.3d 474, 481 (7th Cir. 2013). Norwood counters 
that he never actually received even the Tylenol 3 with codeine that Dr. Ghosh prescribed. 
As  troubling  as  that  evidence  is,  the  question  of  individual  responsibility  takes  center 
stage  again.  No  evidence  actually  shows  that  Dr.  Ghosh  knew  that  Norwood  did  not 
receive the prescribed pain medication.   
       Finally, Norwood complains about Dr. Ghosh’s decision to switch his medication 
to Motrin the day after his surgery. Dr. Ghosh explained that he made this switch because 
the Tylenol 3 with codeine, as an opioid medication, could not be administered in the cell 
block.  This  explanation  might  seem  troubling  because  Dr.  Ghosh  did  not  say  why 
Norwood  could  not  keep  taking  Tylenol  3  with  codeine  by  returning  to  the  infirmary 
each  day  so  that  the  medication  could  be  administered  there,  or  why  Tramadol—the 
medication Dr. Ghosh later prescribed after Norwood’s follow‐up visit with Dr. Chmell—
was not an appropriate substitute. But again, there is no evidence that Norwood told Dr. 
Ghosh that he had significant pain during the six days he was supposed to be taking only 
Motrin, and Dr. Ghosh then prescribed the stronger medication Tramadol at the request 
of Dr. Chmell after the post‐surgery appointment. We affirm summary judgment in favor 
of Dr. Ghosh. 
       B.  Claims Against P.A. Williams 
       The  district  court  found  that  a  jury  could  not  find  that  P.A.  Williams  was 
deliberately indifferent in failing to follow through on the treatments she ordered. She re‐
ordered an X‐ray in November 2006 and prescribed Motrin and an elastic knee support, 
and referred Norwood to Dr. Ghosh. Norwood apparently got the Motrin and the elastic 
knee support, but not the X‐ray or the visit with Dr. Ghosh. We cannot say that the partial 
follow‐through would support an inference of deliberate indifference. As a physician’s 
assistant, Williams was not in a position to order Dr. Ghosh or any other prison doctor to 
see Norwood.1 

                                                 
            1  We  are  aware  of  the  tension  inherent  in  affirming  summary  judgment  for  Dr. 

Ghosh  on  the  ground  that  he  did  not  actually  see  Norwood,  despite  P.A.  Williams’ 
referrals, and affirming summary judgment for Williams on the ground that she was not 
responsible for ensuring that Dr. Ghosh actually saw Norwood after her referrals. Under 
a regime of enterprise liability, as discussed in Shields, 746 F.3d at 790–96, this would not 
No. 15‐2138                                                                                Page 9 
 
        Next,  in  September  2007,  Norwood  complained  of  increased  pain  and  said  his 
elastic knee supports had been confiscated several months earlier. P.A. Williams again 
ordered new knee supports, continued the Motrin, and again referred Norwood to Dr. 
Ghosh. Norwood was not satisfied with the pain treatment he was receiving, but we do 
not see a basis for finding that P.A. Williams’ failure to treat his pain more aggressively 
amounted to deliberate indifference. See, e.g., Holloway, 700 F.3d at 1073–75 (affirming 
summary  judgment  for  doctor  who  took  detainee  off  of  opioid  pain  medicine  and 
prescribed less potent pain medicines); see also Pyles v. Fahim, 771 F.3d 403, 411 (7th Cir. 
2014)  (affirming  summary  judgment  for  prison  doctor  based  on  pain  treatment).  We 
should  not  be  understood  as  saying  that  ineffective  pain  treatment  is  always  immune 
from Eighth Amendment scrutiny or liability. See Holloway, 700 F.3d at 1073–74; Arnett v. 
Webster, 658 F.3d 742, 753–54 (7th Cir. 2011) (collecting cases); Gil v. Reed, 381 F.3d 649 
(7th  Cir.  2004)  (reversing  summary  judgment  for  prison  physician  who  prescribed 
Tylenol 3 with codeine to inmate after surgery without justification and against surgeon’s 
orders not do so because of side effects). But treating pain allows considerable room for 
professional judgment. Medical professionals cannot guarantee pain‐free lives for their 
patients. We do not have specific evidence that P.A. Williams persisted in a course of pain 
treatment that was obviously inadequate.   
        Norwood also argues, in addition to the failure to treat his pain adequately, that 
P.A. Williams’ (and Dr. Ghosh’s) failure to provide more effective treatment from 2006 
until steps were taken in the latter half of 2009 toward the first surgery caused his knee 
to deteriorate. In cases of delayed medical treatment for a prisoner, unnecessary pain may 
violate  the  Eighth  Amendment,  as  we  have  discussed.  Where  deliberate  indifference 
causes  the  delay  and  the  delay  aggravates  the  underlying  condition,  that  additional 
injury may also be compensable. See Jackson v. Pollion, 733 F.3d 786, 790 (7th Cir. 2013) 
(explaining  that  delay  in  treatment,  rather  than  underlying  injury,  must  cause  “some 
degree of harm”); Williams v. Liefer, 491 F.3d 710, 714–15 (7th Cir. 2007) (claim for delay 
causing  injury  requires  plaintiff  to  offer  “verifying  medical  evidence”  that  the  delay 
rather than underlying condition caused some degree of harm). 

                                                 
be  an  issue,  but  under  the  requirement  of  individual  responsibility,  it  is  critical.  The 
evidence here does not show where the breakdown in communication occurred, nor has 
there been an attack on Wexford’s failure to ensure that individual medical professionals’ 
orders and referrals were carried out. Cf. Glisson v. Indiana Dep’t of Correction, 849 F.3d 
372  (7th  Cir.  2017)  (en  banc)  (reversing  summary  judgment  for  corporate  defendant; 
Monell  liability  could  be  based  on  evidence  that  corporation  decided  not  to  require 
coordination of care in complex case). 
No. 15‐2138                                                                               Page 10 
 
        Dr. Chmell testified that the injuries he repaired in Norwood’s right knee in 2009 
could have been the result of a fall—as opposed to normal wear and tear—and that the 
failure to treat those injuries more promptly could have resulted in the osteoarthritis that 
later forced Norwood to undergo a full knee replacement. Dr. Chmell also testified that 
he  had  no  opinion  on  Norwood’s  medical  treatment  at  Stateville.  In  this  sort  of  case, 
“could have” is not enough. The mere possibility that delays in treating Norwood’s knee 
contributed to permanent damage falls short of verifying medical evidence that would 
allow a reasonable jury to find by a preponderance of the evidence that such causation 
actually occurred. 
       P.A. Williams also argues that it was the job of the medical technician to read and 
review  her  notes,  to  ensure  that  Norwood  received  the  knee  supports  from  central 
supply, and to ensure that Norwood saw Dr. Ghosh. P.A. Williams could rely on other 
medical personnel to carry out her directives, see Minix v. Canarecci, 597 F.3d 824, 834 (7th 
Cir. 2010), though she could not turn a blind eye if it was obvious to her that other staff 
members were not following through on her orders. See, e.g., Matthews v. City of East St. 
Louis, 675 F.3d 703, 708 (7th Cir. 2012); Knight v. Wiseman, 590 F.3d 458, 462–63 (7th Cir. 
2009). The record here might support a claim that P.A. Williams was negligent in failing 
to supervise the follow‐through on her orders better, but we do not see a basis for finding 
that her actions (or failures to act) amounted to deliberate indifference. The district court 
properly  granted  summary  judgment  for  P.A.  Williams  on  Norwood’s  Eighth 
Amendment claims. 
        Finally, after dismissing all of Norwood’s federal claims, the district court declined 
to  exercise  jurisdiction  over  his  state‐law  claim  for  intentional  infliction  of  emotional 
distress.  That  was  an  appropriate  exercise  of  the  district  judge’s  discretion  under  28 
U.S.C. § 1367. 
       The judgment of the district court is AFFIRMED.